MEMORANDUM **
The district court did not clearly err in determining that Cathy Clemens (“Clemens”) filed the bankruptcy action in her individual capacity, and not in her capacity as representative for the estate of Louise Raynesford or trustee of the Raynesford Trust. See Scott v. Boos, 215 F.3d 940, 943 (9th Cir.2000). The Voluntary Petition was signed by Clemens individually, and did not purport to be on behalf of the Raynesford Estate or Trust. Because the malpractice action against Rasco does not “relate to” Clemens’ bankruptcy action, the district court properly found that it lacked subject matter jurisdiction over the adversary proceeding. See Mann v. Alex. *867Dawson, Inc. (In re Mann), 907 F.2d 923, 926 n. 4 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.